DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered. 

Response to Arguments
Applicant’s response has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the first, second, and fifth gates being electrically connected and isolated from the sixth gate in claims 1 and a top surface of the conductive features and the metal layer of the gate stack being level in claim 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Huang et al. (US 2017/0338233) and Goldbach et al. (US 2013/0193516).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2017/0338233).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In reference to claim 1, Huang et al. (US 2017/0338233), hereafter “Huang,” discloses a semiconductor device, with reference to Figure 3, comprising: first, 320, second, 310, third, 330, fourth, 340, and fifth, 350, active regions each extending lengthwise along a first direction, wherein the first, second, third, and fourth active regions comprise channel regions and source/drain (S/D) regions of first, PU1, second, PD1, third, PU2, and fourth, PD2, transistors respectively, and the fifth active region comprises channel regions and S/D regions of fifth and sixth transistors, RPD, RPG, paragraphs 31-33; and first, second, third, fourth, fifth, and sixth gates, 410, 450, 460 each extending lengthwise along a second direction perpendicular to the first direction, wherein the first through sixth gates are configured to engage the channel regions of the first through sixth transistors respectively, wherein the first, second, and fifth gates are electrically connected and isolated from the sixth gate, paragraphs 40 and 45, and wherein one of the S/D regions of the first transistor, one of the S/D regions of the second transistor, the third gate, and the fourth gate are electrically connected 860, paragraph 48, wherein the first and second gates 420 are physically connected with each other and disconnected from the fifth gate, 410, paragraph 40.
In reference to claim 2, Huang discloses one of the S/D regions of the third transistor, one of the S/D regions of the fourth transistor, and the fifth gate are electrically connected, 850 and paragraph 44.
In reference to claim 7, Huang discloses each of the first through fifth active regions comprises a fin, and each of the first through sixth transistors is a FinFET, paragraphs 31 and 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2017/0338233) in view of Chang et al. (US 2015/0333074).
In reference to claim 8, Huang discloses the first and second gates share a common layer 420, paragraph 40, and wherein the third and fourth gates share another common layer 460, paragraph 45.
Huang does not disclose the common layer being metal, and the another common layer being metal.
Chang et al. (US 2015/0333074) discloses a semiconductor device including teaching the first and second gates share a common metal layer 224, and wherein the third and fourth gates share another common metal layer 226, paragraph 28. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first and second gates share a common metal layer, and wherein the third and fourth gates share another common metal layer. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one gate material for another.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2003/0185044) in view of Goldbach et al. (US 2013/0193516).
In reference to claim 21, Nii discloses a memory cell, with reference to Figure 15, comprising: first N3, second P1, third P2, fourth N2, and fifth N5, transistors arranged in order from first to fifth along a first direction, wherein the first, fourth, and fifth transistors are of a first conductivity type (n-type in p-wells PW0 and PW1), the second and third transistors are of a second conductivity type (p-type in n-well NW) opposite the first conductivity type, and each of the first through fifth transistors comprises a channel region, two source/drain (S/D) regions, and a gate stack over the respective channel region, paragraphs 74-78, 141, 142, and 146; a first conductive feature ‘b’ electrically connecting one of the S/D regions of the third transistor and one of the S/D regions of the fourth transistor; and a second conductive feature electrically connecting the gate stack of the fifth transistor and the first conductive feature, paragraphs 82 and 146.
Nii does not disclose the gate stack of the fifth transistor includes a metal layer, and wherein a top surface of the first conductive feature, a top surface of the second conductive feature, and a top surface of the metal layer are leveled. 
Goldbach et al. (US 2013/0193516), hereafter “Goldbach,” discloses a memory cell including teaching a gate stack includes a metal layer, and wherein a top surface of the first conductive feature, a top surface of the second conductive feature, and a top surface of the metal layer are leveled, 156 in Figures 13 and 14, and paragraph 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate stack of the fifth transistor to include a metal layer, and a top surface of the first conductive feature, a top surface of the second conductive feature, and a top surface of the metal layer to be leveled. One would have been motivated to do so in order to form a memory cell with one metal layer, end of paragraph 28.
In reference to claim 23, Nii does not disclose the second conductive feature is sandwiched between two opposing sidewalls of the first conductive feature and the gate stack of the fifth transistor.
Goldbach discloses a memory cell including teaching a second conductive feature, 156 in Figures 13 and 14, sandwiched between two opposing sidewalls of the first conductive feature and the gate stack of a transistor, paragraph 28. It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Nii in view of Goldbach to form the second conductive feature sandwiched between two opposing sidewalls of the first conductive feature and the gate stack of the fifth transistor. One would have been motivated to do so in order to form a memory cell with one metal layer, end of paragraph 28.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2003/0185044) in view of Goldbach et al. (US 2013/0193516) as applied to claim 21 above and further in view of Igarashi (US 2012/0187504).
In reference to claim 22, Nii in view Goldbach does not disclose the second conductive feature is directly above a portion of the gate stack of the fifth transistor and directly above a portion of the first conductive feature.
Igarashi (US 2012/0187504) discloses a semiconductor device including teaching a second conductive feature, SC2 in Figure 6, is directly above a portion of the gate stack GE2 of a transistor and directly above a portion of the first conductive feature, Figures 6 and 7 and paragraphs 106-112. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second conductive feature to be directly above a portion of the gate stack of the fifth transistor and directly above a portion of the first conductive feature. One would have been motivated to do so in order to stably provide conductive connections between the source/drain regions and the gate stack, paragraphs 143 and 144.
 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nii (US 2003/0185044) in view of Goldbach et al. (US 2013/0193516) as applied to claim 21 above and further in view of Chung (US 2016/0284705).
In reference to claim 24, Nii in view of Goldbach discloses the gate stack of the fifth transistor leveled with the top surface of the second conductive feature as addressed above.
Nii does not disclose the gate stack of the fifth transistor includes a gate dielectric layer, and wherein the gate dielectric layer has a first top surface below a bottom surface of the second conductive feature and a second top surface level with the top surface of the second conductive feature.
Chung (US 2016/0284705) discloses a semiconductor device including teaching a gate stack of a transistor includes a gate dielectric layer, 120 in Figure 3E, and wherein the gate dielectric layer has a first top surface below a bottom surface of the second conductive feature CS11 and a second top surface level with the top surface of the gate, paragraphs 63, 110, and 111. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate stack of the fifth transistor to include a gate dielectric layer, and wherein the gate dielectric layer has a first top surface below a bottom surface of the second conductive feature and a second top surface level with the top surface of the second conductive feature. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one stack of gate materials for another.



Allowable Subject Matter
Claims 9-12 and 14-17 are allowed.
In reference to claim 9, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the active regions arranged in order, the alignment of the gates, and the conductivity types of the transistors; in combination with the other recited limitations.  Claims 10-12 and 14-17 depend on claim 9.

Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 would be allowable because the prior art of record fails to teach or fairly suggest the structure wherein the first, second, third, fourth, and fifth active regions are arranged in order from first to fifth along the second direction; in combination with the other recited limitations in the respective base claims.
Claim 4 depends from claim 3 and would be allowable in combination with the other recited limitations in the respective base claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897